01

02

03

04

05                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
06                                     AT SEATTLE

07 UNITED STATES OF AMERICA,               )
                                           )           CASE NO. MJ 18-476
08          Plaintiff,                     )
                                           )
09          v.                             )
                                           )           DETENTION ORDER
10    NICHOLAS JAY SHRECK,                 )
                                           )
11          Defendant.                     )
      ____________________________________ )
12

13 Offense charged:        Possession of Child Pornography

14 Date of Detention Hearing:     October 17, 2018.

15          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

17 that no condition or combination of conditions which defendant can meet will reasonably assure

18 the appearance of defendant as required and the safety of other persons and the community.

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.     Defendant was not interviewed by Pretrial Services, so his background

21 information is unverified. Defendant does not contest entry of an order of detention.

22	         2.     Defendant poses a risk of nonappearance based on lack of background



      DETENTION ORDER
      PAGE -1
01 information, a history of failure to appear, non-compliance while on terms of supervision, and

02 a history of committing new offenses while on supervision. Defendant poses a risk of danger

03 based on criminal history.

04         3.      There does not appear to be any condition or combination of conditions that will

05 reasonably assure the defendant’s appearance at future Court hearings while addressing the

06 danger to other persons or the community.

07 It is therefore ORDERED:

08 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

09      General for confinement in a correction facility separate, to the extent practicable, from

10      persons awaiting or serving sentences or being held in custody pending appeal;

11 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

12 3. On order of the United States or on request of an attorney for the Government, the person

13      in charge of the corrections facility in which defendant is confined shall deliver the

14      defendant to a United States Marshal for the purpose of an appearance in connection with a

15      court proceeding; and

16 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

17      the defendant, to the United States Marshal, and to the United State Probation Services

18      Officer.

19         DATED this 17th day of October, 2018.

20

21                                                      A
                                                        Mary Alice Theiler
22	                                                     United States Magistrate Judge



      DETENTION ORDER
      PAGE -2
